                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


James Edward Rose, Jr.

      v.                                       Case No. 19-cv-311-LM

NH, State of et al




                                   ORDER


      After due consideration of the responses/objections filed,

I herewith approve the Report and Recommendation of Magistrate

Judge Andrea K. Johnstone dated July 12, 2019.


                                        ____________________________
                                        Landya B. McCafferty
                                        Chief Judge


Date: August 19, 2019




cc:   James Edward Rose, Jr., pro se
